B/URCH. C.
Plaintiff, as a taxpayer, sued for a writ of prohibition against members Of the park board of the city of Yank-ton. The defendants compose such park board. The city commission appropriated $1,300 to build a swimming pool in one of the .city parks, and placed the money to the disposal of the board. The board were proceeding to construct the swimming pool and to' ex*338pend1 such money without first advertising for bids, preliminary to letting a contract for such construction. Plaintiff obtained an alternative writ of prohibition. Defendants moved for an order quashing the writ, which was allowed. From the order quashing the writ, plaintiff appeals.
Without any assignment of error, appellant proceeds to argue the applicability of section 6347, R. C. 1919, to expenditures made by a park board. Without an assignment of error, there is nothing before this court for its consideration.
The order appealed from- is affirmed.
DILLON, J., not sitting.